95 F.3d 1155
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Billy Roy TYLER, Appellant,v.Robert VONDRACEK;  Jane Doe, Secretary;  Bill McPhillips;Lt. Roccofort, Appellees.
No. 95-2361.
United States Court of Appeals, Eighth Circuit.
Submitted June 26, 1996.Decided Aug. 28, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Billy Roy Tyler appeals from the district court's1 dismissal of his 42 U.S.C. § 1983 action for failure to state a claim.  Tyler contended defendants conspired to deny him equal protection, due process, and his First and Eighth Amendment rights when they denied him use of a telephone.  After de novo review of the record, we affirm on the basis of the district court's order.  See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska